
	

113 S2400 IS: Field EMS Innovation Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2400
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Bennet (for himself, Mr. Crapo, and Mr. Johnson of South Dakota) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide for improvement of field emergency medical services, and for other purposes.
	
	
		
			1.
			Short title; table of
			 contents
			
				(a)
				Short
			 title
				This Act may be cited
			 as the Field EMS Innovation Act.
			
				(b)
				Table of
			 contents
				The table of
			 contents of this Act is as follows:
				Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Recognition of HHS as primary Federal agency for emergency medical services and trauma
			 care.
					Sec. 4. Emergency medical services.
					Sec. 5. Enhancing research in field EMS.
					Sec. 6. Emergency Medical Services Trust Fund.
					Sec. 7. Authorization of appropriations.
					Sec. 8. Statutory construction.
				
			
			2.
			Findings
			Congress finds the following:
			
				(1)
				All persons
			 throughout the United States should have access to and receive
			 high-quality
			 emergency
			 medical care as part of a coordinated emergency medical services system.
			
				(2)
				Properly
			 functioning emergency medical services (referred to in this section as EMS) systems, 24 hours per day, 7
			 days
			 per week, are essential to ensure access to emergency medical care and
			 transport for all patients with emergency medical conditions. Such
			 coordinated
			 EMS systems are also necessary for response to catastrophic incidents.
			
				(3)
				Ensuring
			 high-quality and cost-effective EMS systems requires readiness,
			 preparedness,
			 medical direction, oversight, and innovation throughout the continuum of
			 emergency medical care through Federal, State, and local
			 multijurisdictional
			 collaboration and sufficient resources for EMS agencies and providers.
			
				(4)
				At the Federal
			 level, EMS responsibilities and resources of several Federal agencies
			 consistent with their expertise and authority must emphasize the critical
			 importance of Federal agency collaboration and coordination for all
			 emergency
			 medical services.
			
				(5)
				At the State and
			 local level, EMS systems and agencies require the coordination and
			 improved
			 capabilities of multiple and diverse stakeholders.
			
				(6)
				Emergency medical services encompass the
			 provision of care provided to patients with emergency medical conditions
			 throughout the continuum, including emergency medical care and trauma care
			 provided in the field, hospital, and rehabilitation settings.
			
				(7)
				Field EMS
			 comprises essential emergency medical services, including medical care or
			 medical transport provided to patients prior to or outside medical
			 facilities
			 and other clinical settings. The primary purpose of field emergency
			 medical
			 services is to ensure that emergency medical patients receive the right
			 care at
			 the right place in the right amount of time.
			
				(8)
				Coordinated and
			 high-quality field EMS is essential to the Nation’s security. Field EMS is
			 an
			 essential public service provided by governmental and nongovernmental
			 agencies
			 and practitioners 24 hours a day, 7 days a week, and during catastrophic
			 incidents. To ensure disaster and all-hazards preparedness for EMS
			 operations
			 as part of the Nation’s comprehensive disaster preparedness, Federal
			 funding
			 for preparedness activities, including catastrophic training and drills,
			 must
			 be provided to governmental and nongovernmental EMS agencies to
			 ensure a
			 greater capability within each of these areas.
			
				(9)
				Numerous
			 recommendations from several significant national reports and documents
			 have
			 demonstrated the need in multiple areas for substantial improvement of
			 emergency medical services provided in the field, including
			 recommendations in
			 the EMS Agenda for the Future of the National Highway Traffic Safety Administration and the Health Resources and Services
			 Administration, the Institute of Medicine report The
			 Future of Emergency Care in the United States Health System, and the EMS Education Agenda for the Future: A Systems Approach, and
			 recommendations of the National EMS Workforce Injury and Illness
			 Surveillance Program, the
			 National EMS Advisory Council of the Department of Transportation, and
			 the
			 Federal Interagency Committee on Emergency Medical Services.
			
				(10)
				To substantially
			 improve field EMS, advancements must be made in several essential areas
			 including readiness, innovation, preparedness, education and workforce
			 development, safety, financing, quality, standards, and research.
			
				(11)
				The recognition of a primary programmatic
			 Federal agency for emergency medical services within the Department of
			 Health
			 and Human Services was recommended by the Institute of Medicine and is
			 necessary to provide a more streamlined, cost-efficient, and comprehensive
			 approach for field EMS and a focal point for practitioners and agencies to
			 interface with the Federal Government.
			
				(12)
				The essential
			 role of field EMS in disaster preparedness and response must be
			 incorporated
			 into the national preparedness and response strategy and implementation as
			 provided and overseen by the Department of Homeland Security and the
			 Department
			 of Health and Human Services pursuant to their respective jurisdictions.
			
				(13)
				The essential
			 role of the National Highway Traffic Safety
			 Administration in the continued development of the National EMS
			 Information System and in overseeing
			 transportation issues related to field EMS such as EMS and ambulance
			 vehicle
			 safety standards should be maintained.
			
				(14)
				The Federal Interagency Committee on Emergency Medical Services must
			 continue in its essential role in coordinating the Federal activities
			 related
			 to the full spectrum of EMS.
			
			3.
			Recognition of
			 HHS as primary Federal agency for emergency medical services and trauma
			 careTitle XXVIII of the Public Health Service Act (42 U.S.C. 300hh et seq.) is amended by adding at the
			 end the following:
			DOffice of EMS and Trauma2831.Recognition of
			 HHS as primary Federal agency for emergency medical services and trauma
			 care; establishment of Office of EMS and Trauma
							(a)
							Primary Federal
			 agency
							The Department of
			 Health and Human Services shall serve as the primary Federal agency with
			 responsibility for programs and activities relating to emergency medical
			 services and trauma care.
						
							(b)
							Office of EMS
			 and Trauma
							
								(1)
								Establishment
								There is established within the Department of Health and Human Services an Office of Emergency
			 Medical Services and Trauma, also to be known as the Office of EMS and Trauma. The Office of EMS and
			 Trauma shall be headed by a director appointed by the Secretary (referred
			 to in this section as the Director).
							
								(2)
								Role of Office
			 within HHS
								
									(A)
									In
			 general
									The Office of EMS and Trauma shall have—
									
										(i)
										the
			 responsibilities delegated to the Office of EMS and Trauma pursuant to
			 paragraph (3); and
									
										(ii)
										such
			 responsibilities and authorities as may be delegated or transferred to the
			 Office of EMS and Trauma pursuant to subparagraph (B).
									
									(B)
									Additional
			 responsibilities and authorities
									In addition to the
			 responsibilities and authorities specified in subparagraph (A), the
			 Secretary may delegate
			 or
			 transfer to the Office of EMS and Trauma any other responsibility or
			 authority
			 of the Department of Health and Human Services relating to emergency
			 medical
			 services and trauma care (except that the Secretary may not delegate or
			 transfer such responsibilities or authorities that are otherwise granted
			 to a specific agency within the Department in statute), including such
			 services and care relating to—
									
										(i)
										the full continuum
			 of emergency medical services, including field EMS and trauma and hospital
			 emergency medical care; and
									
										(ii)
										improving the
			 quality, innovation, or cost effectiveness of emergency medical
			 services.
									
									(C)
									Location of
			 office in HHS
									The Secretary shall locate the Office of EMS and
			 Trauma within the organizational structure of the Department of Health and
			 Human Services in a manner that achieves each of the following:
									
										(i)
										Recognition of the
			 importance and unique life-saving services associated with field EMS,
			 trauma
			 care, and hospital emergency care as a significant Federal priority.
									
										(ii)
										Integration of
			 the essential services described in clause (i) with the larger health care
			 system and within the
			 disaster preparedness system, including through regionalization of such
			 services and by enhancing daily readiness capabilities to ensure adequate
			 disaster readiness capabilities, consistent with the National Health
			 Security
			 Strategy.
									
										(iii)
										Consolidation,
			 co-location, and cost efficiencies in administering programs and
			 activities
			 related to field EMS, trauma care, and hospital emergency medical care.
									
										(iv)
										Establishment of
			 a Federal focal point for leadership and improved coordination, support,
			 and
			 oversight of field EMS, trauma care, and hospital emergency medical care.
									
										(v)
										Sufficient level
			 and stature such that—
										
											(I)
											such Office is
			 able to fulfill its role, responsibilities, and authorities; and
										
											(II)
											the Director of
			 such Office reports directly to the Secretary or an official within the
			 Department who reports directly to the Secretary.
										
										(vi)
										Establishment of
			 a visible and identifiable point of contact with which the public; EMS
			 agencies
			 and practitioners; State and local government agencies; EMS educational
			 institutions; EMS, trauma, and hospital emergency care professional
			 associations; and all other parties may interact.
									
								(3)
								Responsibilities
								The Secretary shall, at a minimum, delegate responsibility to the Office of EMS and
			 Trauma to
			 carry out section 330J and parts A, B, C, D, H, and I (except subsection
			 (c)(1) of section 1294)
			 of title XII.
							(c)
							National EMS
			 strategy
							The Secretary, acting
			 through the Director, and in consultation
			 with
			 the Assistant Secretary for Preparedness and Response and the
			 Administrator of
			 the Health Resources and Services Administration, shall develop and
			 implement a
			 cohesive national EMS strategy to strengthen the development of the full
			 continuum of EMS at the Federal, State, and local levels. In establishing
			 such
			 a strategy, the Secretary shall—
							
								(1)
								solicit and
			 consider the recommendations of the National Emergency Medical Services
			 Advisory
			 Council as well as relevant
			 stakeholders;
							
								(2)
								consult and
			 collaborate with the Federal Interagency Committee on Emergency
			 Medical Services to ensure consistency of such national EMS
			 strategy
			 within the larger Federal strategy regarding all of emergency medical
			 services
			 and national preparedness and response;
							
								(3)
								address issues related to EMS patient and
			 practitioner safety, standardization of EMS practitioner licensing and
			 credentialing, field EMS quality and medical oversight, regionalization of
			 field EMS and trauma and emergency care services, availability of field
			 EMS and
			 trauma care and emergency medical services throughout the Nation, and
			 integration of field EMS practitioners into the broader health care
			 system,
			 including—
								
									(A)
									promotion of the
			 adoption by States of the education standards identified in the
			 Emergency Medical Services Education Agenda for the Future: A Systems
			 Approach and any revisions thereto, including the standardization of
			 licensing and credentialing of field EMS practitioners and standards of
			 care,
			 based on best practices and evidence-based medicine, including by—
									
										(i)
										the
			 identification of differences in the levels of care, scope of practice,
			 and
			 licensure and credentialing requirements among the States; and
									
										(ii)
										the
			 adoption by the States of national standards for such levels of care,
			 scope of
			 practice and licensure and credentialing requirements;
									
									(B)
									promotion of a
			 culture of safety, including—
									
										(i)
										the
			 adoption of an anonymous error reporting system designed to identify
			 systemic
			 problems in field EMS patient and practitioner safety and ensure a single
			 means
			 of collecting and reporting relevant error data by field EMS agencies and
			 States;
									
										(ii)
										the
			 establishment of field EMS patient and practitioner safety goals and the
			 specific means to improve field EMS practitioner and patient safety to
			 achieve
			 such goals; and
									
										(iii)
										the adoption of
			 more uniform national ambulance vehicle safety and manufacturing standards
			 as
			 developed by the National Fire Protection Administration or coordinated by
			 the National Highway Traffic Safety
			 Administration;
									
									(C)
									the integration
			 and utilization of field EMS practitioners as part of the larger health
			 care
			 system, including—
									
										(i)
										the
			 potential utilization of field EMS practitioners for the provision of care
			 to
			 patients with nonemergent medical conditions, such as through mobile
			 integrated health care services or community paramedicine; and
									
										(ii)
										strategies to
			 implement the recommendations provided by the National Health Care
			 Workforce
			 Commission, pursuant to section 5101(d)(2) of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 294q(d)(2)); and
									
									(D)
									such other issues
			 as the Secretary considers appropriate;
								
								(4)
								incorporate into
			 such strategy the preparedness and response objectives identified by the
			 Secretary of Homeland Security and the Assistant Secretary for
			 Preparedness and
			 Response in order—
								
									(A)
									to ensure the
			 capability and capacity of the full spectrum of EMS to respond to
			 terrorist
			 attacks, disasters, catastrophic events, and mass casualty events; and
								
									(B)
									to coordinate with
			 the Secretary of Homeland Security accordingly;
								
								(5)
								complete the
			 development of such strategy not later than 18 months after the date of
			 enactment of this Act;
							
								(6)
								communicate such
			 strategy to the relevant congressional committees of jurisdiction;
							
								(7)
								implement such strategy, to the extent
			 practicable, not later than 3 years after the date of enactment of the Field EMS Innovation Act;
			 and
							
								(8)
								update such
			 strategy not less than every 3 years.
							(d)DefinitionsIn this section, the terms field EMS, emergency medical services, and medical oversight have the meaning given such terms in section 1291.
						.4.Emergency medical servicesTitle XII of the Public Health Service Act (42 U.S.C. 300d et seq.) is amended by adding at the end
			 the following:IEmergency medical services1291.DefinitionsIn this part:
							(1)
							The term
			 ambulance diversion means the practice of hospitals of denying
			 access to an incoming ambulance and requesting that the ambulance proceed
			 to another
			 facility
			 due to a stated lack of capacity at the initial facility, resulting in
			 delayed
			 access to definitive care.
						(2)The term Director means the Director of the Office of EMS and Trauma established under section 2831.
							(3)
							The term
			 EMS means emergency medical services.
						
							(4)
							The term
			 FICEMS means the Federal Interagency Committee on Emergency
			 Medical Services.
						
							(5)
							The term
			 field EMS means emergency medical services provided to patients
			 (including transport by ground, air, or otherwise) prior to or outside a
			 medical facility or other clinical setting.
						
							(6)
							The term
			 field EMS agency means an organization providing field EMS,
			 including—
							
								(A)
								governmental (including fire-based agencies), nongovernmental (including hospital-based or private
			 agencies), and volunteer organizations; and
							
								(B)
								organizations that provide field EMS by ground, air, or otherwise.
							
							(7)
							The term
			 emergency medical services or EMS means emergency
			 medical care, trauma care, and related services provided to patients at
			 any
			 point in the continuum of health care services, including emergency
			 medical
			 dispatch and emergency medical care, trauma care, and related services
			 provided
			 in the field, during transport, or in a medical facility or other clinical
			 setting.
						
							(8)
							The term
			 field EMS patient care reports means the information that a field
			 EMS agency typically creates regarding a patient’s medical condition and
			 treatment in the course of providing emergency medical services to that
			 patient.
						
							(9)
							The term
			 medical oversight means the supervision by a physician of the
			 medical aspects of an EMS system or agency and its providers, including
			 prospective, concurrent, and respective components of field EMS and the
			 education of EMS providers.
						
							(10)
							The term
			 NEMSAC means the National Emergency Medical Services Advisory
			 Council.
						
							(11)
							The term NEMSIS means the
			 National EMS Information System.
						
							(12)
							The term
			 NHTSA means the National Highway Traffic Safety
			 Administration.
						
							(13)
							The term
			 patient parking means the practice by hospitals of refusing to
			 accept transfer of a patient’s care from an ambulance crew until a regular
			 emergency department bed is available, requiring the crew to continue to
			 provide patient care on the ambulance stretcher rather than in a patient
			 bed
			 in the
			 hospital, until hospital staff will accept the transfer of care, resulting
			 in
			 delayed access to definitive care.
						
							(14)
							The term
			 State EMS Office means an office designated by the State with
			 primary responsibility for oversight of the State’s EMS system, such as
			 responsibility for oversight of EMS coordination, licensing or certifying
			 EMS
			 practitioners, and EMS system improvement.
						(15)The term
			 STEMI means ST–Segment Elevation Myocardial Infarction.
						1292.
						Field EMS
			 Excellence, Quality, Universal Access, Innovation, and Preparedness
						
							(a)
							In
			 general
							The Director shall establish the an EMS Excellence, Quality, Universal Access, Innovation, and
			 Preparedness grant program, to be referred to as the EQUIP
			 grant program—
							
								(1)
								to promote
			 excellence in all aspects of the provision of field EMS by field EMS
			 agencies;
							
								(2)
								to enhance the
			 quality of emergency medical care provided to patients by field EMS
			 practitioners through evidence-based, medically directed field emergency
			 care;
							
								(3)
								to promote
			 universal access to and availability of high-quality field EMS in all
			 geographic locations of the Nation;
							
								(4)
								to spur innovation
			 in the delivery of field EMS; and
							
								(5)
								to improve EMS agency readiness and
			 preparedness for day-to-day emergency medical response.
							
							(b)
							Application
							
								(1)
								In
			 general
								To be eligible to receive a grant under this section, an
			 eligible entity shall submit an application to the Director in such form
			 and
			 manner, and containing such agreements, assurances, and information as the
			 Director determines to be necessary to carry out this
			 section.
							
								(2)
								Simple
			 form
								The Director shall ensure that grant application
			 requirements are not unduly burdensome to smaller and volunteer field EMS
			 agencies or other agencies with limited resources.
							
								(3)
								Consistency with
			 preparation goals
								The Director shall ensure that grant
			 applications are consistent with national and relevant State preparedness
			 plans
			 and goals.
							
							(c)
							Use of
			 funds
							Grants may be used by eligible entities—
							
								(1)
								to sustain field EMS practitioners to ensure
			 24 hours a day, 7 days a week readiness and preparedness at the local
			 level;
							
								(2)
								to develop and
			 implement initiatives related to delivery of medical services,
			 including—
								
									(A)
									innovative
			 clinical practices to improve the cost effectiveness and quality of care
			 delivered to emergency patients in the field that results in improved
			 patient
			 outcomes and cost savings to the health system, including for high
			 prevalence
			 emergency medical conditions such as sudden cardiac arrest, STEMI, stroke,
			 and
			 trauma; and
								
									(B)
									delivery systems
			 to improve patient outcomes, which may include implementing evidence-based
			 protocols, interventions, systems, and technologies to reduce clinically
			 meaningful response times;
								
								(3)
								to purchase and
			 implement—
								
									(A)
									medical equipment
			 and training for using such equipment;
								
									(B)
									communication
			 systems to ensure seamless and interoperable communications with other
			 first
			 responders; and
								
									(C)
									information
			 systems to comply with NEMSIS data collection and integrate field
			 emergency
			 care with electronic medical records;
								
								(4)
								to participate in
			 federally sponsored field EMS research;
							
								(5)
								to establish or
			 enhance comprehensive medical oversight and quality assurance programs
			 that
			 include the active participation by medical directors in field EMS medical
			 direction and educational programs; and
							
								(6)
								for such other uses as
			 the Director determines appropriate.
							
							(d)
							Administration
			 of grants
							In establishing and administering the EQUIP grant
			 program, the Director—
							
								(1)
								shall establish a
			 grantmaking process that includes—
								
									(A)
									prioritization for
			 the awarding of grants to eligible entities and consideration of the
			 factors in
			 reviewing grant applications by eligible entities, including—
									
										(i)
										demonstrated
			 financial need for funding;
									
										(ii)
										utilization of
			 public and private partnerships;
									
										(iii)
										enhanced access
			 to high-quality field EMS in under served geographic areas;
									
										(iv)
										unique needs of
			 volunteer and rural field EMS agencies;
									
										(v)
										distribution among
			 a variety of geographic areas, including urban, suburban, and rural;
									
										(vi)
										distribution of
			 funds among types of EMS agencies, including governmental, nongovernmental
			 and
			 volunteer;
									
										(vii)
										implementation
			 of evidence-based interventions that improve quality of care, patient
			 outcomes,
			 efficiency, or cost effectiveness; and
									
										(viii)
										such other
			 factors as the Director determines necessary;
									
									(B)
									a peer-reviewed
			 process to recommend grant allocations in accordance with the
			 prioritization
			 established by the Director, except that final award determinations shall
			 be
			 made by the Director; and
								
									(C)
									the provision of
			 grant awards to eligible entities on an annual basis, except that the
			 Director
			 may reserve not more than 25 percent of the available appropriations for
			 multiyear grants and no grant award may exceed a 2-year period;
								
								(2)
								shall consult with
			 and take into consideration the recommendations of the Assistant Secretary
			 for
			 Preparedness and Response, FICEMS, NEMSAC, and relevant stakeholders;
							
								(3)
								shall ensure that
			 funds used for day-to-day preparedness activities are consistent and
			 aligned
			 with Federal preparedness priorities; and
							
								(4)
								may contract with
			 an independent, third-party, nonprofit organization to administer the
			 grant
			 program if the Director establishes conflict-of-interest requirements as
			 part
			 of any such contractual relationship.
							
							(e)
							Eligibility
							Eligible grant recipients are field EMS
			 agencies that—
							
								(1)
								are licensed by or otherwise authorized in
			 the State in which they operate; and
							
								(2)
								have medical
			 oversight and quality improvement programs as defined by the Director.
							
							(f)
							Required use of guidelinesAs a condition on receipt of a grant under this section, the Director shall require the grant
			 recipient to adopt and
			 implement (to
			 the extent applicable) the guidelines promoted, developed, and
			 disseminated under subparagraphs (B) and
			 (C)
			 of section 1294(a)(1).(g)Annual
			 report
							The Director shall submit an annual report on the EQUIP
			 grant program under this section to Congress.
						
						1293.
						Field EMS System
			 Performance, Integration, and Accountability
						
							(a)
							In
			 general
							The Director shall establish a Field EMS System Performance, Integration, and Accountability grant
			 program, to be referred to as the SPIA
			 grant program—
							
								(1)
								to improve field
			 EMS system performance, integration, and accountability;
							
								(2)
								to ensure
			 preparedness for field EMS at the State and local levels;
							
								(3)
								to enhance
			 physician medical oversight of field EMS systems;
							
								(4)
								to improve
			 coordination between regional field EMS systems and integration of such
			 regional field EMS systems into the larger health care system;
							
								(5)
								to enhance data
			 collection and analysis to improve, on a continuing basis, the field EMS
			 system; and
							
								(6)
								to promote
			 standardization of national EMS certification of emergency medical
			 technicians
			 and paramedics.
							
							(b)
							Use of
			 funds
							Entities receiving grants under this section may use such grant funds—
							
								(1)
								to enhance EMS system readiness and
			 preparedness for day-to-day emergency medical response;
							
								(2)
								to improve
			 cross-border collaboration and planning among States; and
							
								(3)
								to collect data
			 with regard to—
								
									(A)
									NEMSIS;
								
									(B)
									field EMS
			 education;
								
									(C)
									field EMS
			 workforce;
								
									(D)
									cardiac events,
			 including STEMI and sudden cardiac arrest;
								
									(E)
									stroke;
								
									(F)
									disasters,
			 including injuries and illnesses;
								
									(G)
									ambulance
			 diversion and patient parking;
								
									(H)
									trauma (in a
			 manner that is complementary and not duplicative of other trauma data
			 collection, such as the National Trauma Data Bank);
								
									(I)
									data determined
			 necessary by the State office of EMS for oversight and coordination of the
			 State field EMS system; and
								
									(J)
									any other such
			 data that the Director specifies;
								
								(4)
								to implement and
			 evaluate system-wide quality improvement initiatives, including medical
			 direction at the State, local, and regional levels;
							
								(5)
								to integrate field
			 EMS with other health care services as part of a coordinated system of
			 care
			 provided to patients with emergency medical conditions to help ensure the
			 right
			 patient receives the right care by the right crew in the right vehicle and
			 at
			 the right medical facility in the right amount of time, including by
			 enhancing
			 regional emergency medical dispatch;
							
								(6)
								to incorporate
			 national EMS certification for all levels of emergency medical technicians
			 and
			 paramedics;
							
								(7)
								to improve the
			 State’s planning for ensuring a consistent, available EMS workforce;
							
								(8)
								to fund EMS
			 regional and local oversight and planning organizations or develop
			 regional
			 systems of emergency medical care within the State to further enhance
			 coordination and systemic development throughout the State; and
							
								(9)
								for such other
			 uses as the Director determines appropriate.
							
							(c)
							Administration
			 of grants
							In establishing and administering the SPIA grant
			 program, the Director shall—
							
								(1)
								establish State
			 EMS system performance standards to serve as guidance to States in
			 improving EMS systems and in applying for grants under this section,
			 taking into consideration—
								
									(A)
									the recommendations of the Assistant Secretary for
			 Preparedness
			 and Response, FICEMS, NEMSAC, and relevant stakeholders;
								
									(B)
									national,
			 evidence-based guidelines; and
								
									(C)
									the needs and resource limitations of volunteer, smaller agencies, and
			 agencies
			 in rural areas;
								
								(2)
								provide technical
			 assistance to State EMS offices in conducting comprehensive EMS planning
			 with
			 regard to evidence-based workforce and development competencies for field
			 EMS
			 management;
							
								(3)
								allocate, within
			 the available funds, SPIA grants to a maximum of one grant per applicant
			 according to a formula based on population and geographic area, as
			 determined
			 by the Director, for a period not to exceed 2 years; and
							
								(4)
								require that States allocate a portion of
			 funds awarded under this section to regional and local oversight and
			 planning EMS
			 organizations within the State for the purpose of field EMS system
			 development,
			 maintenance, and improvement of coordination among regional
			 organizations.
							
							(d)
							Application
							To be eligible to receive a grant under
			 this section, an eligible entity shall submit an application to the
			 Director in
			 such form and manner, containing such agreements, assurances, and
			 information as the Director determines to be necessary to carry
			 out
			 this section.
						
							(e)
							Eligibility
							The
			 entities eligible for a grant under this section are the State EMS office
			 in
			 each of the several States, Indian tribes, and territories.
						
							(f)
							Required use of guidelinesAs a condition on receipt of a grant under this section, the Director shall require the grant
			 recipient to adopt and
			 implement (to
			 the extent applicable) the guidelines promoted, developed, and
			 disseminated under subparagraphs (B) and
			 (C)
			 of section 1294(a)(1).(g)Annual
			 report
							The Director shall
			 submit an annual report on the SPIA grant program under this section to
			 Congress.
						
						1294.
						Field EMS
			 quality
						
							(a)
							Medical
			 oversight
							
								(1)
								In
			 general
								To improve medical oversight of field EMS and ensure
			 continuity and quality for such medical oversight, the Director shall—
								
									(A)
									promote
			 high-quality and comprehensive medical oversight of—
									
										(i)
										all medical care
			 provided by field EMS practitioners; and
									
										(ii)
										the education and
			 training of field EMS practitioners;
									
									(B)
									promote the
			 development, adoption, and utilization of national guidelines for the
			 roles of
			 physicians who provide medical oversight for field EMS and other health
			 care
			 providers who support physicians in this role;
								
									(C)
									support efforts of
			 relevant physician stakeholders in developing and disseminating guidelines
			 for
			 use by EMS medical directors and field EMS practitioners on a national
			 basis;
			 and
								
									(D)
									convene a Field
			 EMS Medical Oversight Advisory Committee, comprised of representatives of
			 relevant physician stakeholders, to advise the Director on ways and means
			 to
			 advance and support development and maintenance of quality medical
			 oversight
			 throughout the Nation's systems for field EMS.
								
								(2)
								Additional
			 considerations
								In carrying out subparagraphs (B) and (C) of
			 paragraph (1), the Director shall take
			 into
			 consideration—
								
									(A)
									existing
			 guidelines developed by national professional physician associations,
			 States,
			 and other relevant governmental or nongovernmental entities;
								
									(B)
									the input of other
			 relevant stakeholders, including health care providers who support
			 physicians
			 who provide medical oversight for field EMS; and
								
									(C)
									the unique needs
			 associated with medical oversight of provision of field EMS in rural areas
			 or
			 by volunteers.
								
								(3)
								Flexibility
								The guidelines promoted, developed, and disseminated under subparagraphs
			 (B) and (C) of paragraph (1) shall ensure high-quality training,
			 credentialing,
			 and direction in connection with medical oversight of field EMS at the
			 State,
			 regional, and local levels while providing sufficient flexibility to
			 account
			 for historical and legitimate differences in field EMS among States,
			 regions,
			 and localities.
							
							(b)
							GAO study and
			 report
							
								(1)
								In
			 general
								The Comptroller General of the United States shall
			 complete a study on—
								
									(A)
									medical and
			 administrative liability issues that may impede—
									
										(i)
										medical direction
			 provided by physicians directly regarding specific patients or medical
			 oversight provided by physicians in establishing medical protocols,
			 procedures,
			 and other activities related to the provision of emergency medical care in
			 field EMS; or
									
										(ii)
										the
			 highest quality emergency medical care in field EMS provided by personnel
			 other
			 than physicians such as emergency medical technicians and paramedics;
									
									(B)
									reimbursement for
			 any component of medical oversight; and
								
									(C)
									such other issues
			 as the Comptroller General determines appropriate relating to improving
			 the
			 quality
			 and medical oversight of emergency medical care in field EMS.
								
								(2)
								Report to
			 Congress
								Not later than 18
			 months after the date of the enactment of the Field EMS Innovation Act, the Comptroller
			 General
			 shall complete the study under paragraph (1) and submit a report to
			 Congress on the results of such study, including any recommendations.
							
							(c)
							Data collection
			 and exchange
							
								(1)
								National EMS
			 information system
								
									(A)
									In
			 general
									The Administrator of NHTSA may maintain, improve, and
			 expand the National EMS Information System, including the National EMS
			 Database.
								
									(B)
									Consultation
									The
			 Administrator of NHTSA shall carry out this paragraph in consultation with
			 the
			 Director.
								
									(C)
									Standardization
									In
			 carrying out subparagraph (A), the Administrator of NHTSA shall promote
			 the
			 collection and reporting of data on field EMS in a standardized manner.
								
									(D)
									Availability of
			 data
									The Administrator of NHTSA shall ensure that information in
			 the National EMS Database (other than individually identifiable
			 information) is
			 available to Federal and State policymakers, EMS stakeholders, and
			 researchers.
								
									(E)
									Technical
			 assistance
									In carrying out subparagraph (A), the Administrator of
			 NHTSA may provide technical assistance to State and local agencies, field
			 EMS
			 agencies, and other entities, as  the Administrator determines
			 appropriate, to
			 assist
			 in the collection, analysis, and reporting of data.
								
								(2)
								Report on data
			 gaps
								
									(A)
									In
			 general
									Not later than 1 year after the date of the enactment
			 of the Field EMS Innovation Act, the Secretary of Health and Human Services, acting through
			 the
			 Director, in consultation with the Administrator of NHTSA, shall submit to
			 Congress a report that—
									
										(i)
										identifies gaps in
			 the collection of data related to the provision of field EMS; and
									
										(ii)
										includes
			 recommendations for improving the collection, reporting, and analysis of
			 such
			 data.
									
									(B)
									Recommendations
									The
			 recommendations required by subparagraph (A)(ii) shall—
									
										(i)
										take into consideration the recommendations
			 of FICEMS and NEMSAC and relevant stakeholders;
									
										(ii)
										recommend methods
			 for improving data collection and reporting and analysis without unduly
			 burdening reporting entities and without duplicating existing data sources
			 (such as data collected by the National Trauma Data Bank);
									
										(iii)
										address the
			 quality and availability of data, and linkages with existing patient
			 registries, related to the provision of field EMS and utilization of field
			 EMS
			 with respect to a variety of illnesses and injuries (in both the everyday
			 provision of field EMS and catastrophic or disaster response), including—
										
											(I)
											cardiac events such as chest pain, sudden
			 cardiac arrest, and STEMI;
										
											(II)
											stroke;
										
											(III)
											trauma;
										
											(IV)
											disaster and
			 catastrophic incidents, such as incidents related to terrorism or natural
			 or
			 manmade disasters; and
										
											(V)
											ambulance
			 diversion and patient parking; and
										
										(iv)
										include an analysis of the variety of
			 services provided by field EMS agencies.
									
								(3)
								Report on data
			 integration to promote quality of care
								Not later than 18 months
			 after the date of enactment of the Field EMS Innovation Act, the Secretary, acting through the head of the Office of the National
			 Coordinator for
			 Health Information Technology and the Director, in collaboration with
			 FICEMS and the Administrator of NHTSA as appropriate,
			 and
			 taking into consideration input from relevant stakeholders, shall submit a
			 report (including recommendations) on issues, impediments, and potential
			 solutions pertaining to the following objectives:
								
									(A)
									Incorporation of
			 field EMS patient care reports into patient electronic health records,
			 taking
			 into consideration—
									
										(i)
										the extent to
			 which field EMS patient care reports are created in electronic
			 format
			 and the potential for elements of such reports to be incorporated into
			 patient
			 electronic health records;
									
										(ii)
										the data elements
			 of field EMS patient care reports that would promote quality and
			 efficiency of
			 care if incorporated into patient electronic health records;
									
										(iii)
										potential modifications to the Medicare and
			 Medicaid programs under titles XVIII and XIX, respectively, of the Social
			 Security Act (42 U.S.C. 1395 et seq., 1396 et seq.) or other Federal
			 health
			 programs (including potential
			 modifications to the HITECH Act (title XIII of division A  and title IV of
			 Division B of Public Law
			 111–5),
			 including modifications to the entities included as eligible for incentive
			 payments under section 1848(o), 1853(l) (to the extent that such section
			 1848(o) is applied), or 1903(t) of the Social Security Act (42 U.S.C.
			 1395w–4(o), 1395w–23(l), 1396b(t)), criteria for
			 certified EHR technology for purposes of such sections, and objectives and
			 measures for determining meaningful use of such technology for purposes of
			 such
			 sections) to provide appropriate reimbursement and financial incentives
			 for EMS
			 agencies—
										
											(I)
											to maintain field
			 EMS patient care reports in a structured electronic format; and
										
											(II)
											to otherwise
			 adopt and use electronic health records; and
										
										(iv)
										potential
			 modifications to the HITECH Act to provide incentives to eligible
			 hospitals
			 under section 1886(n), 1853(m) (to the extent that such section 1886(n) is
			 applied), or section 1814(l)(3) of the Social Security Act to incorporate
			 appropriate data elements of field EMS patient care reports into patient
			 electronic health records.
									
									(B)
									Incorporation of
			 patient health information created subsequent to the receipt of field EMS
			 emergency care into NEMSIS, taking into consideration—
									
										(i)
										the types of
			 medical information created subsequent to the receipt of field EMS
			 emergency
			 care (such as outcomes information or information regarding subsequent
			 care and
			 treatment) that would, if included in NEMSIS, be potentially useful in
			 evaluating
			 and improving the quality of EMS care;
									
										(ii)
										how best to
			 integrate such information into NEMSIS;
									
										(iii)
										potential
			 modifications to the HITECH Act to require eligible hospitals, as defined
			 in
			 section 1886(n)(6)(B) of the Social Security Act (42 U.S.C.
			 1395ww(n)(6)(B)), for purposes of
			 incentive
			 payments under 1886(b)(3)(B)(ix) and 1886(n) of such Act, to develop or
			 report
			 relevant data to NEMSIS or other appropriate State or private registries;
			 and
									
										(iv)
										potential
			 modifications to the Medicare and Medicaid programs under titles XVIII and
			 XIX,
			 respectively, of the Social Security Act or other Federal health programs
			 to
			 provide appropriate reimbursement and financial incentives for field EMS
			 agencies to develop or report relevant data to NEMSIS or other appropriate
			 State or private registries.
									
							(d)
							Clarification of
			 HIPAA
							
								(1)
								Exchange of
			 information related to the treatment of patients
								
									(A)
									In
			 general
									Nothing in HIPAA
			 privacy and security law (as defined in section 3009(a)(2)) shall be
			 construed as prohibiting
			 the
			 exchange of information between field EMS practitioners treating an
			 individual
			 and personnel of a hospital to which the individual is transported for the
			 purposes of relating information on the medical history, treatment, care,
			 and
			 outcome of such individual (including any health care personnel safety
			 issues
			 such as infectious disease).
								
									(B)
									Guidelines
									The Secretary
			 shall establish guidelines for exchanges of information between field EMS
			 practitioners treating an individual and personnel of a hospital to which
			 the
			 individual is transported to protect the privacy of the individual while
			 ensuring the ability of such EMS practitioners and hospital personnel to
			 communicate effectively to further the continuity and quality of emergency
			 medical care provided to such individual.
								
								(2)
								NEMSIS
			 data
								Nothing in HIPAA privacy
			 and security law (as defined in section 3009(a)(2)) shall be construed as
			 prohibiting—
								
									(A)
									a field EMS agency
			 from submitting EMS data to the State EMS Office for the purpose of
			 quality
			 improvement and data collection by the State for submission to NEMSIS;
			 or
								
									(B)
									the State EMS
			 Office from submitting aggregated nonindividually identifiable EMS data to
			 the
			 National EMS Database maintained by NHTSA.
								
						1295.
						Field EMS
			 education grants
						
							(a)
							In
			 general
							For the purpose of
			 promoting field EMS as a health profession and ensuring the availability,
			 quality, and capability of field EMS educators, practitioners, and medical
			 directors, the Director may make grants to eligible
			 entities for the development, availability, and dissemination of field EMS
			 education programs and courses that improve the quality and capability of
			 field
			 EMS personnel. In carrying out this section, the Director shall take into
			 consideration recommendations of the Administrators of each of NHTSA,
			 FICEMS,
			 and NEMSAC, the
			 National Health Care Workforce Commission established under section 5101
			 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 294q), and relevant
			 stakeholders.
						
							(b)
							Eligibility
							In
			 this section, the term eligible entity means an educational
			 organization, an educational institution, a professional association, and
			 any
			 other entity involved with the education of field EMS practitioners.
						
							(c)
							Use of
			 funds
							The Director may award a grant to an eligible entity under
			 paragraph (1) only if the entity agrees to use the grant to—
							
								(1)
								develop and
			 implement education programs that—
								
									(A)
									train field EMS trainers and promote the
			 adoption and implementation of the education standards identified in the
			 Emergency Medical Services Education Agenda for the Future: A Systems
			 Approach including any revisions thereto;
								
									(B)
									bridge the gap in
			 knowledge and skills in field EMS and among field EMS and other allied
			 health
			 professions to develop a larger cadre of educational instructors and build
			 a
			 stronger and more flexible field EMS practitioner corps; or
								
									(C)
									provide training
			 and retraining programs to provide displaced workers the opportunity to
			 enter a
			 field EMS profession;
								
								(2)
								develop and
			 implement educational courses pertaining to—
								
									(A)
									instructor
			 courses;
								
									(B)
									provision of
			 medical direction of field EMS;
								
									(C)
									field EMS
			 practitioners, including physicians, emergency medical technicians,
			 paramedics,
			 nurses, and other relevant clinicians providing emergency medical care in
			 the
			 field;
								
									(D)
									field EMS
			 educational and clinical research;
								
									(E)
									bridge programs
			 among field EMS, nursing, and other allied health professions;
								
									(F)
									field EMS management;
								
									(G)
									national,
			 evidence-based guidelines; and
								
									(H)
									translation of the
			 lessons learned in military medicine to field EMS;
								
								(3)
								evaluate education and training courses and
			 methodologies to identify optimal educational modalities for field EMS
			 practitioners;
							
								(4)
								improve the field
			 EMS education infrastructure by increasing the number of field EMS
			 instructors
			 and the quality of their preparation by improving, enhancing, and
			 modernizing
			 the dissemination of EMS education, including distance learning, and by
			 establishing quality improvement for EMS education programs;
							
								(5)
								enhance the
			 opportunity for medical direction training and for promoting appropriate
			 medical oversight of field emergency medical care;
							
								(6)
								improve systems to
			 design, implement, and evaluate education for prospective and current
			 field EMS
			 providers; or
							
								(7)
								carrying out such
			 other activities as the Director determines appropriate.
							
							(d)
							Priority
							The Director, in consultation with NHTSA
			 and relevant stakeholders, and taking into consideration the
			 recommendations of
			 FICEMS and NEMSAC, shall establish a system of prioritization in awarding
			 grants under this section to eligible entities.
						
							(e)
							Duration of
			 grants
							Grants under this section shall be for a period of 1 to 3
			 years.
						
							(f)
							Application
							The Director may not award a grant to an
			 eligible entity under this section unless the entity submits an
			 application to
			 the Director in such form, in such manner, and containing such agreements,
			 assurances, and information as the Director may require. The Director
			 shall
			 ensure that the requirements for submitting an application under this
			 section
			 are not unduly burdensome.
						
						1296.
						Evaluating
			 innovative models for access and delivery of field EMS for patients
						
							(a)
							Evaluation
							
								(1)
								In
			 general
								Not later than 1 year after the date of the enactment of
			 the Field EMS Innovation Act, the Director, in consultation
			 with
			 the Administrator of the Centers for Medicare & Medicaid Services, and taking into
			 consideration the recommendations of NEMSAC and FICEMS, shall complete an
			 evaluation of—
								
									(A)
									the provision of
			 and reimbursement for alternative delivery models for medical care through
			 field EMS; and
								
									(B)
									the integration of
			 field EMS patients with other medical providers and facilities as
			 medically
			 appropriate.
								
								(2)
								Specific
			 issues
								In completing the evaluation under paragraph (1), the Director shall consider each of
			 the following:
								
									(A)
									Alternative
			 dispositions of patients, including—
									
										(i)
										transporting
			 patients by ambulance to destinations other than a hospital such as the
			 office
			 of the patient’s physician, an urgent care center, or the facilities of
			 another
			 health care provider;
									
										(ii)
										when medically
			 necessary, the evaluation, treatment, or referral of patients to other
			 medically appropriate health care providers;
									
										(iii)
										the provision of medical care regardless of the decision to transport, such
			 as
			 reimbursement models based on readiness rather than transport and shared
			 savings; and
									(iv)the provision of health care using patient centered mobile resources in the out-of-hospital
			 environment, such as mobile integrated health care services and community
			 paramedicine.
									(B)
									Issues related to
			 medical liability and the requirements of section 1867 of the Social
			 Security
			 Act (42 U.S.C. 1395dd; commonly referred to as EMTALA)
			 associated with transport to destinations other than a hospital emergency
			 department.
								
									(C)
									Necessary
			 protections to ensure that patients receive timely and appropriate care in
			 the
			 appropriate setting.
								
									(D)
									Whether there are
			 any barriers to providing alternate dispositions to patients who are not
			 in
			 need of care in hospital emergency departments.
								
									(E)
									Other issues
			 determined by the Director, including, when practicable, issues
			 recommended
			 by
			 FICEMS or NEMSAC for evaluation under this subsection.
								
							(b)
							Demonstration
			 projects
							
								(1)
								In
			 general
								Beginning not later
			 than 1 year after the date of the enactment of the Field EMS Innovation Act, the Director
			 shall
			 conduct or support at least 10 demonstration projects to—
								
									(A)
									evaluate the implementation and
			 reimbursement of alternative dispositions of field EMS patients,
			 including—
									
										(i)
										transporting
			 patients by ambulance to alternate destinations when medically appropriate
			 and
			 in the patients’ best interests;
									
										(ii)
										when medically
			 necessary, evaluating, treating, or referring patients to other medically
			 appropriate providers; and
									(iii)when medically appropriate, treating patients through mobile integrated health care services or
			 community paramedicine.
									(B)
									evaluate the
			 implementation of reimbursement models based on readiness rather than
			 transport
			 or shared savings; and
								
									(C)
									determine whether such alternative
			 dispositions and reimbursement models—
									
										(i)
										improve the
			 safety, effectiveness, timeliness, and efficiency of EMS; and
									
										(ii)
										reduce overall
			 utilization and expenditures under the Medicare program under title XVIII
			 of
			 the Social Security Act.
									
								(2)
								Evidence-based
			 protocols
								The Director shall
			 ensure that at least one demonstration project under paragraph (1)
			 evaluates
			 evidence-based protocols that give guidance on selection of the
			 destination to
			 which patients are transported.
							
								(3)
								Duration
								The
			 period of a demonstration project under paragraph (1) shall not exceed 3
			 years.
							
								(4)
								Research
								The Director shall conduct or support further research that the Director determines to be necessary
			 prior to or in
			 conjunction with the demonstration projects under this subsection in order
			 to
			 evaluation the implementation of alternative dispositions of field EMS
			 patients.
							
								(5)
								Funding
								Of the amount
			 made available to carry out section 1115A of the Social Security Act (42
			 U.S.C.
			 1315a) for a fiscal year, the Secretary may transfer such sums as
			 may be necessary to carry out this subsection.
							
							(c)
							Report to
			 Congress
							Not later than 1 year after the completion of all
			 demonstration projects under subsection (b), the Director shall submit to
			 Congress a report on the results of activities under this section,
			 including
			 recommendations on the efficacy of alternative dispositions of field EMS
			 patients.
						.
			5.
			Enhancing
			 research in field EMS
			
				(a)
				Models To be
			 tested by Center for Medicare and Medicaid Innovation
				Section 1115A(b)(2)(B) of the
			 Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding at the
			 end
			 the following:
				
					
						(xxi)
						Enhancing health outcomes for patients
				receiving field emergency medical services and improving timely and
			 efficient
				delivery of high-quality field emergency medical services, such as
				through—
						
							(I)
							regionalization of
				emergency care;
						
							(II)
							medical transport
				to alternate destinations; or
						
							(III)
							when medically
				necessary, the evaluation, treatment, or referral of patients to
			 other
				medically appropriate health
				providers.
						.
			
				(b)
				Emergency
			 medical research
				Section 498D of the Public Health Service Act
			 (42 U.S.C. 289g–4) is amended—
				
					(1)
					by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				
					(2)
					by inserting after
			 subsection (b) the following:
					
						
							(c)
							Field EMS
				emergency medical research
							(1)In generalThe Secretary shall conduct research and
				evaluation relating to field EMS through the Agency for
				Healthcare Research and Quality and the Center for Medicare and
			 Medicaid
				Innovation.(2)DefinitionIn this subsection, the term field EMS has the meaning given such term in section 1291.
							.
				
				(c)
				Field EMS
			 practice center
				Subpart II of part D of title IX of the Public
			 Health Service Act (42 U.S.C. 299b–33 et seq.) is amended by adding at the
			 end
			 the following:
				
					
						938.
						Field EMS
				practice center
						
							(a)
							Establishment
							The Director shall establish within the Office of Research and
			 Evaluation
				a Field EMS Evidence-Based Practice Center (referred to in this
			 section as the Center).
						
							(b)
							Purpose
							The
				purpose of the Center is to conduct or support research to promote
			 the highest
				quality of emergency medical care in field EMS and the most
			 effective delivery
				system for the provision of such care, including—
							
								(1)
								comparative safety
				and effectiveness research;
							
								(2)
								other appropriate
				clinical or systems research; and
							
								(3)
								research
				addressing—
								
									(A)
									critical care
				transport;
								
									(B)
									off-shore
				operations;
								
									(C)
									tactical emergency
				medical services;
								
									(D)
									air medical
				services; and
								
									(E)
									the application of
				lessons learned in military field medicine in the delivery of
			 emergency medical
				care in field EMS.
								
							(c)
							Definition
							In this section, the term
				field EMS has the meaning given such term in section 1291..
			
				(d)
				Limitations on
			 certain uses of research
				Section 1182 of the Social Security Act
			 (42 U.S.C. 1320e–1) is amended by striking section 1181 each
			 place it appears and inserting section 1181 of this Act or section
			 498D(c) or 938 of the Public Health Service Act.
			
				(e)
				Regulatory
			 barriers
				For the purposes of research conducted pursuant to clause (xxi) of section 1115A(b)(2)(B) of the
			 Social Security Act (as added by subsection (a)), subsection (c) of
			 section 498D of the Public Health Service Act (as added by subsection
			 (b)),
			 section 938 of the Public Health Service Act (as added by subsection (c)),
			 or any other research funded by the Department of Health and Human
			 Services related to emergency medical services in the field in which
			 informed
			 consent is required but may not be attainable, the Secretary of Health and
			 Human Services shall—
				
					(1)
					evaluate and
			 consider the patient and research issues involved; and
				
					(2)
					address regulatory
			 barriers to such research related to the need for informed consent in a
			 manner
			 that ensures adequate patient safety and notification, and submit
			 recommendations to Congress for any changes to Federal statutes necessary
			 to
			 address such barriers.
				
			6.
			Emergency
			 Medical Services Trust Fund
				(a)
				Designation of
			 income tax overpayments and additional contributions for emergency medical
			 services
				Subchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new part:
				
					
						IX
						Designation of
				income tax overpayments and additional contributions for emergency
			 medical
				services
						
							6097.
							Designation by
				individuals
							
								(a)
								In
				general
								Every individual
				(other than a nonresident alien) may designate that—
								
									(1)
									a specified portion of any overpayment of tax for a taxable year,
			 and
								
									(2)
									any amount contributed in addition to any payment of tax for such taxable year
			 and any
				designation under paragraph (1),
								shall be
				used to fund the Emergency Medical Services Trust Fund.
			 Designations under the
				preceding sentence shall be in an amount not less than $1, and the
			 Secretary
				shall provide for elections in amounts of $1, $5, $10, or such
			 other amount as
				the taxpayer designates.
								(b)
								Overpayments
				Treated as Refunded
								For purposes of this title, any portion of an
				overpayment of tax designated under subsection (a) shall be treated
			 as—
								
									(1)
									being refunded to
				the taxpayer as of the last date prescribed for filing the return
			 of tax
				imposed by chapter 1 (determined without regard to extensions) or,
			 if later,
				the date the return is filed, and
								
									(2)
									a contribution
				made by such taxpayer on such date to the United States.
								
								(c)
								Manner and time
				of designation
								A designation under subsection (a) may be made
				with respect to any taxable year—
								
									(1)
									at the time of
				filing the return of the tax imposed by chapter 1 for such taxable
			 year,
				or
								
									(2)
									at any other time
				(after the time of filing the return of the tax imposed by chapter
			 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary
			 prescribes by
				regulations except that, if such designation is made at the time of
			 filing the
				return of the tax imposed by chapter 1 for such taxable year, such
			 designation
				shall be made either on the first page of the return or on the page
			 bearing the
				signature of the
				taxpayer..
			
				(b)
				Emergency
			 Medical Services Trust Fund
				Subchapter A of chapter 98 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following new
			 section:
				
					
						9512.
						Emergency
				Medical Services Trust Fund
						
							(a)
							Creation of
				trust fund
							There is established in the Treasury of the United
				States a trust fund to be known as the Emergency Medical Services Trust
				Fund, consisting of such amounts as may be credited or paid to such
				trust fund as provided in subsection (b).
						
							(b)
							Transfers to
				trust fund
							There are hereby
				appropriated to the Emergency Medical Services Trust Fund amounts
			 equivalent to
				the amounts of the overpayments of tax to which designations under
			 section 6097
				apply.
						
							(c)
							Expenditures
				from trust fund
							Amounts in
				the Emergency Medical Services Trust Fund shall be available, as
			 provided in
				appropriation Acts, only for carrying out the provisions for which
			 amounts are
				authorized to be appropriated under subsections (a) and (b) of
			 section 7 of
				the Field EMS Innovation Act.
						.
			
				(c)
				Clerical
			 amendments
				
					(1)
					Clerical
			 amendment
					The table of parts for subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following
			 new item:
					
						
							Part IX. Designation of income tax
				overpayments and additional contributions for emergency medical
				services..
					
				
					(2)
					The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding
			 at
			 the end the following new item:
					
						
							Sec. 9512. Emergency Medical Services Trust
				Fund.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2015.
			7.
			Authorization of
			 appropriations
			
				(a)
				In
			 general
				Out of amounts in the Emergency Medical Services Trust
			 Fund, there are authorized to be transferred—(1)to the Secretary of Health and Human Services—
					
						(A)
						$12,000,000, for the purpose of carrying out
			 section 2831	of the Public Health Service Act (except for subsection
			 (b)(3) of
			 such
			 section), section 1294  of such Act, and section 1296 of such Act (except
			 for  
			 subsection (b) of such section) for each of fiscal years 2015
			 through 2019;
					
						(B)
						$200,000,000 for each of fiscal years 2015 through 2019, for the purpose of carrying out section
			 1292 of the Public Health Service Act;
					
						(C)
						$50,000,000 for each of fiscal years 2015 through 2019, for the purpose of carrying out section
			 1293 of the Public Health Service Act;
					
						(D)
						$15,000,000 for each of fiscal years 2015 through 2019, for the purpose of carrying out section
			 1295 of the Public Health Service Act;
			 and
					(E)$40,000,000 for each of
			 fiscal years 2015 through 2019, for the purpose of carrying out sections
			 498D(c) and 938 of the Public Health Service
			 Act,
			 as added by section 5; and
					(2)
					to the Secretary of Transportation, $4,000,000 for each of fiscal years 2015 through 2019, for the
			 purpose of carrying out section
			 1292(c)(1) of the Public Health Service Act.
				
				(b)
				Excess
			 amounts
				If, for any fiscal
			 year, amounts in the Emergency Medical Services Trust Fund exceed the
			 maximum
			 amount authorized to be transferred under subsection (a), the Secretary of
			 Health and Human Services may transfer such excess
			 amounts
			 for the purpose of carrying out section 330J, section 498D,
			 and
			 parts A, B, C, D, and H of title XII of the Public Health Service Act (42
			 U.S.C. 254c–15, 289g–4, 300d et seq., 300d–11 et seq., 300d–31 et seq.,
			 and
			 300d–81 et seq.).
			
				(c)
				Start-Up
			 funding
				
					(1)
					In
			 general
					Out of the discretionary funds available to the Secretary
			 of Health and Human Services for each of fiscal years 2015 and 2016,
			 $40,000,000 shall be used for carrying out the amendments made by
			 subsections
			 (a), (b), and (c) of section 5.
				
					(2)
					Relation to
			 other funds
					The amount of discretionary funds allocated under
			 paragraph (1) for the purpose of carrying out subsections (a), (b), and
			 (c) of section 5 shall be in addition to, not in lieu of, the amount
			 of
			 discretionary funds that would otherwise be available for such purpose.
				
				(d)
				Administrative
			 expenses
				Of the amounts made available under subsection (a), (b),
			 or (c) to carry out each of the provisions listed in subsection (a), not
			 more
			 than 5 percent of each such amount may be used for Federal administrative
			 expenses.
			8.Statutory constructionNothing in this Act, including the amendments made by this Act shall be construed to supercede
			 any statutory authority of any Federal agency that is not within the
			 Department
			 of Health and Human Services.
